        Case 1:20-cv-00402-KPF Document 21 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOSHE GEIGER,

                          Plaintiff,
                                                      20 Civ. 402 (KPF)
                   -v.-
                                                           ORDER
EXPERIAN INFORMATION
SOLUTIONS, INC., AMERICAN
EXPRESS CO., and DISCOVER BANK,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 15, 2020, Plaintiff filed a complaint in this action against

Equifax Information Services, LLC (“Equifax”), Experian Information Solutions,

Inc. (“Experian”), American Express Co. (“American Express”), Citibank, N.A.

(“Citibank”), and Discover Bank. (Dkt. #1). On January 28, 2020, the Court

scheduled an initial pretrial conference for April 15, 2020. (Dkt. #5). Experian

was served on February 20, 2020, making its answer due March 12, 2020.

(Dkt. #12). On March 6, 2020, counsel for American Express entered a notice of

appearance on the docket (Dkt. #8), and on March 6, 2020, the Court granted

American Express until April 11, 2020, to answer, move, or otherwise respond

to the complaint (Dkt. #11). The Court then granted American Express an

additional extension to April 24, 2020, to answer, move or otherwise respond to

the complaint. (Dkt. #18). On March 17, 2020, Citibank was voluntarily

dismissed from this action. (Dkt. #14). On April 3, 2020, the Court adjourned

the initial pretrial conference to May 5, 2020. (Dkt. #16). On April 20, 2020,

Plaintiff filed a notice of settlement with Equifax (Dkt. #19), and on
         Case 1:20-cv-00402-KPF Document 21 Filed 04/30/20 Page 2 of 2



April 21, 2020, the Court discontinued this action with respect to Equifax (Dkt.

#20).

        Accordingly, Defendant Discover Bank remains in the action but has not

yet been served; Defendant Experian has been served but has not appeared in

the action; and Defendant American Express has appeared in the action but

has not filed an answer or otherwise responded to the complaint. On April 28,

2020, the Court reached out to counsel for Plaintiff regarding the status of this

action, given the upcoming pretrial conference. Counsel for Plaintiff indicated

that: (i) American Express and Plaintiff are conducting settlement negotiations

and are close to resolution; (ii) Plaintiff plans to move for default judgment

against Experian; and (iii) Plaintiff is investigating issues regarding service on

Discover Bank.

        For these reasons, the initial pretrial conference scheduled for May 5,

2020, is hereby ADJOURNED sine die. The Court will schedule an initial

pretrial conference once any defendant has filed a responsive pleading in this

case. Further, Plaintiff is hereby ORDERED to file a letter on or before May 29,

2020, updating the Court on the status of this action. If Plaintiff intends to

move for default judgment, he must do so by order to show cause in

accordance with the Court’s Individual Rules.

        SO ORDERED.

Dated: April 30, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
